EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John P. Wagner, Jr., Reg. # 35,398, on 06/07/2021.

Pursuant to MPEP 606.01, the title had been changed to read:
--VIRTUAL MACHINE IMAGE FILE SYNCHRONIZATION USING DELTA BITMAPS AND DELTA FILES--

This listing of claims will replace all prior versions of claims:
1. (Currently Amended) A process performed at a source node, comprising: 
creating and modifying a virtual machine using an editor at said source node to modify a first version of a virtual machine image to yield a second version of said virtual machine image and a third version of said virtual machine image, wherein said editor creates and updates a log of modifications to said virtual machine sufficient to determine how said first version of said virtual machine image has been modified;
obtaining a plural delta bitmaps for respective pairs of segmented files of virtual machine images stored on the source node, wherein the virtual machine images include said first version of said virtual machine image, said second version of said virtual machine image and said third version of said virtual machine image, each delta bitmap of said plural delta bitmaps indicating at which segment positions, differences can be found between said first version of said virtual machine image and said second version of said virtual machine image, and between said second version of said virtual machine image and said third version of said virtual machine image said log of modifications; 
receiving a request to provide to a target node a copy of said third version of said virtual machine image corresponding to said first version of said virtual machine image already stored at said target node first version of said virtual machine image not being the same as said third version of said virtual machine image
logically combining two or more of the plural delta bitmaps from said respective pairs of said first version of said virtual machine image and said second version of said virtual machine image, and between said second version of said virtual machine image and said third version of said virtual machine image to yield a transfer bitmap, wherein said transfer bitmap indicates at which segment positions, differences exist between said first version of said virtual machine image and said third version of said virtual machine image; 
-second version of said virtual machine image and said third version of said virtual machine image, the segments being selected based on the transfer bitmap; 
transferring the transfer delta file and the transfer bitmap to the target node; [[and]] 
constructing a copy of the third version of said virtual machine image on the target node by replacing segments of the first version of said virtual machine image with the segments of the transfer delta file; and 
creating and modifying a virtual machine corresponding to said plural delta bitmaps using an editor at said target node to modify said first version of said virtual machine image already stored in the target node to yield said third version of said virtual machine image
  
2. (Canceled)

3. (Canceled)  

4. (Canceled)  

5. (Canceled)  
  


7. (Canceled)  

8. (Currently Amended) A system comprising non-transitory media encoded with code that, when executed by a processor, implements a process at a source node including: 
creating and modifying a virtual machine using an editor at said source node to modify a first version of a virtual machine image to yield a second version of said virtual machine image and a third version of said virtual machine image, wherein said editor creates and updates a log of modifications to said virtual machine sufficient to determine how said first version of said virtual machine image has been modified;
obtaining a plural delta bitmaps for respective pairs of segmented files of virtual machine images stored on the source node, wherein the virtual machine images include said first version of said virtual machine image, said second version of said virtual machine image and said third version of said virtual machine image, each delta bitmap of said plural delta bitmaps indicating at which segment positions, differences can be found between said respective pairs of said first version of said virtual machine image and said second version of said virtual machine image, and between said second version of said virtual machine image and said third version of said virtual machine image, said plural delta bitmaps generated utilizing 
receiving a request to provide to a target node a copy of said third version of said virtual machine image corresponding to said first version of said virtual machine image already stored at said target node, the target node being different from the source node, the first version of said virtual machine image not being the same as 
logically combining two or more of the plural delta bitmaps from said respective pairs of said first version of said virtual machine image and said second version of said virtual machine image, and between said second version of said virtual machine image and said third version of said virtual machine image to yield a transfer bitmap, wherein said transfer bitmap indicates at which segment positions, differences exist between said first version of said virtual machine image and said third version of said virtual machine image; 
generating a transfer delta file including segments of the -second version of said virtual machine image and said third version of said virtual machine image, the segments being selected based on the transfer bitmap; 
transferring the transfer delta file and the transfer bitmap to the target node;
constructing a copy of the third version of said virtual machine image on the target node by replacing segments of the first version of said virtual machine image with the segments of the transfer delta file; and 
creating and modifying a virtual machine corresponding to said plural delta bitmaps using an editor at said target node to modify 







9. (Canceled)   

10. (Canceled)  

11. (Canceled) 

12. (Canceled)  

13. (Canceled)  

14. (Canceled)  

15. (Original) The system of Claim 8 further comprising the processor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195